Citation Nr: 1706302	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  14-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) compensation benefits for the Veteran's spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty in the United States Air Force from January 1958 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran testified at a hearing before the undersigned in December 2016, and a copy of the hearing transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran and M.C. were married in Las Vegas, Nevada in June 2010.

2.  Prior to her marriage to the Veteran, M.C. married R.C. in June 1971; her marriage to R.C. was never legally terminated by divorce or death prior to June 2010. 

3.  Satisfactory evidence has not been provided that establishes R.C.'s continued and unexplained absence for 7 years or more prior to the Veteran's marriage to M.C. in June 2010.

CONCLUSION OF LAW

The criteria for additional compensation benefits for M.C. as a dependent spouse are not met.  38 U.S.C.A. §§ 1115, 5103(a), 5103A, 5107, 5124 (West 2014); 38 C.F.R. §§ 3.52, 3.204 3.205, 3.206, 3.211, 3.212 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 (2016).

This case involves the determination of legal status to establish additional dependents for purpose of the Veteran's award of VA disability compensation.  This matter is entirely governed by applicable laws and regulations on establishing dependent status, and VA monetary payments predicated upon such status.  Further factual development is not indicated.  Whereas here, the outcome of a case is governed by applicable law without need for further factual inquiry, the VCAA has been held inapplicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA duties do not apply in case involving appeal of denial of status as "surviving spouse" where no further factual development would be helpful to the claim).  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); VAOPGCPREC 2-2004 (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed). 

In any event, the RO sent the Veteran comprehensive development letters dated July 13, 2010 and August 18, 2010 informing him of the type of evidence necessary to substantiate his claim, and providing him an opportunity to do so.  The February 2014 Statement of the Case (SOC) also outlined all applicable legal criteria to establish the benefit sought, as well as the basis for denial of benefits up to that point.  Neither the Veteran nor his representative has alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

Accordingly, the adjudication of this claim may proceed on the merits.




Law and Analysis

The Veteran seeks to establish an award of additional compensation benefits for M.C. as his dependent spouse.  Although there is no evidence that M.C. legally terminated a previous marriage to R.C., the Veteran argues that because of R.C.'s unexplained disappearance for an extensive period of time, he should be presumed dead.  As a result, the Veteran believes that M.C.'s marriage with R.C. should be deemed dissolved.

The law provides that a Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115. 

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decrees.  38 C.F.R. § 3.205(a) (2016).

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  See 38 C.F.R. § 3.205(b) (2016).  

The validity of a divorce decree regular on its face will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby. In cases where recognition of the decree is thus brought into question, where the issue is the validity of marriage to a veteran following a divorce, the matter of recognition of the divorce by VA (including any question of bona fide domicile) will be determined according to the laws of the jurisdictions specified in § 3.1(j).  See 38 C.F.R. § 3.206(b).  

Moreover, also pertinent to this case, if satisfactory evidence is produced establishing the fact of continued and unexplained absence of any individual from his or her home and family for a period of 7 years or more and a diligent search disclosed no evidence of his or her existence after the date of disappearance, and if evidence of death cannot be furnished, the death of such individual as of the expiration of such period may be considered as sufficiently proved.  38 C.F.R. § 3.212. 

Of record is a VA Form 21-686c, Declaration of Status of Dependents, received in July 2010, which lists several former spouses for the Veteran, including marriages to M.M. and S.V., both of which ended in death in February 1972, and  February 2007, respectively.  His marriages to C.C. and E.P., ended in divorce in May 1981 and September 1993, respectively.  The death certificates and divorce decrees regarding these marriages are of record.  The Veteran married M.C. in June 2010.  A marriage certificate is of record.  

The evidence of record also indicates that M.C. was married twice before her June 2010 marriage to the Veteran.  Her first marriage was to Z.T. until their divorce in August 1968l a divorce decree is of record.  Her second marriage was to R.C. in June 1971 and although she has indicated they divorced in May 1989, she has not submitted any documentation showing that a valid divorce was obtained.  See VA Form 21-4138, dated April 11, 2011, attached Affidavit, and other supporting documentation from the Prothonotary' s Office Certification Unit in Philadelphia, Pennsylvania and the Cameron County Courthouse in Emporium, Pennsylvania. 

In written statements and testimony before the Board, M.C. has indicated that she is unable to locate or determine if her divorce to R.C. was finalized, but she assumed that he filed for a divorce from her, since R.C. later remarried,.  She testified that she had not spoken to R.C. since 1986, but that divorce proceedings began in 1989.  However she does not recall signing the divorce papers and never received any legal documents the divorce.  She further testified that R.C.'s family members informed her that he had been missing since 2004.  The Veteran and M.C. testified that R.C.'s unexplained disappearance and continued absence during this 12-year period was sufficient proof of his death.  In addition, she was told that R.C.'s Social Security benefits have been discontinued. 

In support of this contention, the Veteran submitted a copy of R.C.'s marriage certificate to another woman, J.P., dated in November 1998.  He also submitted a copy of a missing person's report, showing that according to local authorities R.C. had been missing since June 18, 2004.

For the reasons indicated, M.C. was not free to marry the Veteran in June 2010 because her earlier marriage to R.C. was never properly terminated.  In this case, neither she nor the Veteran has provided a certified copy or certified abstract of final divorce decree with regard to this marriage and VA has not been able to obtain such documentation.  There is also no evidence of a death certificate, coroner's report, or affidavits of eyewitnesses to R.C.'s death prior to their marriage in June 2010.  In other words the marriage between the M.C. and R.C. was valid in June 2010.  

Additionally, the Veteran cannot show that seven years passed between R.C.'s disappearance in 2004 and his marriage to M.C., just six years later in June 2004.  This is clearly short of the 7-year period set out in 38 C.F.R. § 3.212.  Therefore, the Board simply cannot conclude based on the evidence available that R. C.'s death, in a legal or actual sense, has been sufficiently proved prior to June 2010.  See 38 C.F.R. § 3.212 (2016).  At issue in this case is not whether R.C. may now be presumed dead, but rather whether, at the time of the Veteran's marriage to M.C. in 2010, he could be considered dead, either through actual evidence of death, or through the presumption afforded by application of 38 C.F.R. § 3.212.

In sum, there is no indication that in June 2010, M.C's marriage to R.C. was legally dissolved, either through divorce or death, as to permit her to enter into another recognized marital relationship.  Therefore, M.C. cannot be considered a dependent spouse under the relevant provisions noted above.  Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The claim is denied.

The Board notes in passing that it appears 38 C.F.R. § 3.212 may now be for application, should he and M.C. wish to take steps to re-solemnize their commitment to each other.


ORDER

Entitlement to additional compensation for M.C. as a dependent spouse is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


